Citation Nr: 9921539	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-01 440A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1949.

This matter comes to the Board of Veterans Appeals (Board) from a 
September 1997 rating decision of the Regional Office (RO) which 
denied the veteran's claim for service connection for a back 
disability.

Effective March 1, 1999, the name of the United States Court of 
Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran's in-service back injury was acute and transitory 
and resolved without residual disability.

2. The veteran's spine was normal on the separation examination 
in January 1949.

3. There is no clinical evidence of any back complaints for many 
years following the veteran's discharge from service.

4. There is no competent medical evidence linking any current 
back disability to service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded claim 
of entitlement to service connection for a back disability.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran has 
presented evidence of a well-grounded claim, that is, one which 
is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, since 
any such development would be futile.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court held that a "claim must be 
accompanied by evidence."  Id. at 611.  As will be explained 
below, the veteran has not submitted competent evidence to 
support his claim for service connection.  Thus, the Board finds 
that his claim is not well grounded.  Accordingly, there is no 
duty to assist him in the development of his claim.

When the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the veteran 
has been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby.  Bernard v. Brown,      4 Vet. App. 
384 (1993).  The Board concludes, however, that a claim which is 
not well grounded is inherently implausible, and any error by the 
RO in the adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the Department of 
Veterans Affairs (VA) does not have a statutory duty to assist a 
veteran in developing facts pertinent to his claim, the VA may be 
obligated to advise a veteran of the evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of the VA 
has advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, and 
what evidence would be necessary to make the claim well grounded.  


Factual background

The service medical records show that the veteran was 
hospitalized in September 1946 when the vehicle he was in struck 
a jeep.  He complained of pain in his back (dorsal) and both 
shoulders.  A thorough examination, including a neurological 
evaluation and the extremities, and X-rays of both shoulders and 
the dorso-lumbar spine, was all negative.  The impression was 
contusions, muscle bruises and spasms, mild.  Bedrest and 
observation were recommended.  The veteran was discharged to duty 
several days later with no complaints.  He was seen in November 
1946 and reported that he had fractured his spine two months 
earlier in a truck accident.  He had been in the hospital for two 
weeks and now reported that he had back pain when he ran or did 
exercises.  An examination revealed that a bony prominence of 
small size was palpated.  Adhesive strapping of the affected area 
was applied.  He was seen several days later for complaints of 
pain on palpation of D9-10.  The examiner could not feel the bony 
prominence mentioned above.  An examination was negative.  Daily 
massages for three days were recommended.  On the discharge 
examination in January 1949, a clinical evaluation of the spine 
showed no significant abnormality.   

Private medical records have been associated with the claims 
folder.  The veteran was seen for unrelated complaints in April 
1989.  An X-ray study of the cervical spine revealed severe 
degenerative changes.  The veteran was again seen for complaints 
not in issue in August 1989.  There was no indication of any 
abnormality of the spine.  

Private medical records show that the veteran was seen in April 
1996.  It was noted that he was the driver of a car involved in a 
motor vehicle accident.  At the time of impact, he was a 
"jerked" backwards and forwards.  He reported that he was 
hurting in the right shoulder and lower back.   

In a statement dated in September 1996, a private chiropractor 
submitted a report concerning injuries the veteran sustained in 
an automobile accident in April 1996.  The veteran described the 
accident and indicated that pain in his lower back started right 
away.  He also reported having pain in the right shoulder and 
neck.  The veteran denied any previous accidents.  He noted that 
he had lots of aches and pains in his lower back, right shoulder 
and neck that he never had prior to the accident in 1996.  The 
diagnoses included acute traumatic sprain/strain of the cervical 
spine with degenerative disc derangement and hypertrophic 
changes; acute, traumatic right shoulder sprain/strain; and acute 
traumatic strain/sprain of the lumbosacral spine with 
degenerative disc disease and hypertrophic changes.  

VA outpatient records reflect treatment for low back pain.  In 
March 1998, the veteran related that he had experienced low back 
pain for fifty years.  He was seen the next month and indicated 
that his low back pain started in service.  

Private medical records show treatment in the 1990's for low 
back, right shoulder and neck pain.  

In a statement dated in August 1998, a private physician 
certified that he was prescribing pain medication for the veteran 
to treat a World War II back related injury.

Analysis

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  This rule 
does not mean that any manifestations of joint pain, any 
abnormality of heart action or heart sounds, any urinary findings 
of casts, or any cough, in service will permit service connection 
of  arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "Chronic."  
When the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1998).

In order for a claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown,    7 Vet. App. 498 (1995).

The Board readily concedes that the veteran was involved in a 
motor vehicle accident during service in September 1946 which 
resulted in injuries to his back.  The fact remains, however, 
that he was treated for a few days, and the pain resolved.  He 
had no complaints when he was discharged from the hospital.  
While he again reported back pain about two months later, he was 
treated with adhesive strapping and massage.  It is significant 
to point out that he continued to serve for more than two years, 
and there is no indication of any further back problems.  The 
Board notes that the spine was normal on clinical evaluation in 
January 1949, upon his separation from service.  

Although he claims to have received treatment for back complaints 
immediately following service, the veteran acknowledged that the 
physicians who saw him were either deceased or the records were 
not available.  The first indication of any treatment was in 
1989, when X-rays revealed degenerative changes of the cervical 
spine.  It is undisputed that the veteran was involved in another 
motor vehicle accident in April 1996.  The Board notes that the 
veteran stated to a chiropractor that he had not been involved in 
another accident and that he had not experienced lower back, 
right shoulder or neck pain before the accident in 1996.  

The Board concedes that a private physician indicated in August 
1998 that he had prescribed medication for back pain, and that 
this was related to an injury in service.  No findings were 
provided, and there is no indication that this opinion was based 
on a review of the record.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, the veteran's lay assertions 
to the effect that he has a back disability which is related to 
service are neither competent nor probative of the issue in 
question.  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as a 
basis for a well-grounded claim.

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court noted that 
"[e]vidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' 
satisfying the Grottveit requirement."  This is true since "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Thus, any conclusion by 
the physician based on the veteran's history is invalid.  In this 
regard, the Board points out that the medical evidence fails to 
show treatment for any back problems for many years following 
service, and that after a motor vehicle accident in 1996, the 
veteran denied having previous episodes of back pain.  
Accordingly, based on the evidence of record, the Board concludes 
that the veteran has not submitted a well-grounded claim of 
service connection for a back disability.  


ORDER

Service connection for a back disability is denied.



		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals


 

